DNA BRANDS, INC. th Street Boca Raton, Florida33487 June 3, 2009 VIA:EDGAR Securities and Exchange Commission Division of Corporate Finance treet N.E. Washington, D.C.20549-3561 Attn: Ajay Koduri, Esq. RE:DNA Brands, Inc.; Request for Acceleration of Effectiveness of S-1 Registration Statement; SEC Registration No. 333-171177 SEC File No. 000-53086 Dear Mr. Koduri: The undersigned, on behalf of DNA Brands, Inc., a Colorado corporation (the “Company”), hereby requests that the United States Securities and Exchange Commission issue an Order of Effectiveness by acceleration to the Company’s registration statement on Form S-1, with an effective date and time of Tuesday, June 7, 2009, at 1:00 p.m. Eastern Time (11:00 a.m. Mountain Time). As there is no underwriter for this offering, no consent of any FINRA member is required.In addition, in the event this date and time is not acceptable to the staff of the Commission, we would request that the staff accept oral requests for acceleration from the undersigned or our legal counsel, Andrew I. Telsey, Esq. Very truly yours, DNA BRANDS, INC. s/Melvin Leiner Melvin Leiner, Chief Financial Officer ccAndrew I. Telsey, Esq.
